Citation Nr: 1326538	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  06-12 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for inactive pulmonary tuberculosis with chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for residuals of shrapnel wound to the lung.


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1945 to May 1945, from April 1946 to October 1947, and from December 1947 to December 1949.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in May 2009, which vacated a December 2007 Board decision and remanded the issue on appeal for additional development.  The appeal arose from an October 2005 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in January 2011.

The issue of entitlement to service connection for residuals of a shrapnel wound to the lung was referred to the Agency of Original Jurisdiction (AOJ) in January 2011 for adjudication.  It is significant to note that while service connection is established for inactive pulmonary tuberculosis with COPD, the Veteran's restrictive lung defect respiratory symptoms have been attributed to a 1951 right upper lobectomy for foreign body removal.  While it would appear that the manifestations of the service-connected respiratory disability are clearly distinct from the claimed residuals of a shrapnel wound to the lung such that these issues would not be inextricably intertwined, other medical evidence is not so specific in separating the effects of the two disabilities.  In order to avoid any confusion, the Board is remanding the service connection claim as inextricably intertwined with the increased rating issue already on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs RO.  VA will notify the appellant if further action is required on his part.


REMAND

Although this case was previously remanded for further development, the Board finds an additional medical opinion is required for an adequate determination.  The medical issues involved are complex and the medical opinions of record include inconsistent reports as to the Veteran's symptom manifestations attributable to his service-connected inactive pulmonary tuberculosis with COPD.  

The Court, by incorporating the terms of the Joint Motion to Vacate and Remand, found, in pertinent part, that relevant private treatment records had not been adequately considered; specifically, reports of private pulmonary function tests (PFTs) in March 2006 indicating a more severe respiratory impairment and private hospital records dated in December 2006 including an echocardiogram noting some right ventricular hypertrophy and a consultation report providing an impression of acute respiratory failure.  

A January 2012 VA medical opinion found the Veteran had a positive tuberculosis skin test with no evidence he had active pulmonary tuberculosis at that time.  The examiner, K.Y., M.D., also found he had no present symptoms related to pulmonary tuberculosis and that his dyspnea on exertion was related to his nonservice-connected lobectomy manifest as a restrictive airway disease.  It was further noted that chest X-ray studies revealed normal heart size with no evidence of cor pulmonale, cardiac hypertrophy, pulmonary hypertension, or episode of respiratory failure.  There is no indication, however, that the examiner considered the December 2006 private hospital records or the other pertinent private medical evidence.  In a May 2011 report the examiner provided diagnoses of status post right upper lobectomy in 1951 for a retained shrapnel piece and mild restrictive lung defect as likely as not related to the thoracotomy and lobectomy.  

A July 2007 VA examination conducted by S.R., M.D., provided diagnoses of moderate restrictive lung disease and status post right upper lobectomy for removal of shrapnel in 1951.  In a June 2006 opinion, however, Dr. K.Y. found that while the Veteran did not have active pulmonary tuberculosis his chronic dyspnea on exertion was multifactorial secondary to chronic smoking history, lobectomy, and possible asthma/COPD.  It was noted that it was as likely as not that he had COPD and asthma.  

A September 2005 VA examination report included diagnoses of status post thoracotomy, with removal of metallic foreign body and removal of tuberculoma in the apical segment of the right upper lobe by segmental resection, and chronic dyspnea on exertion felt to be secondary to COPD, with questionable restrictive component post surgery at least as likely as not related to the thoracotomy with lobectomy.  It was noted that at the time of the thoracotomy, tissue microscopy showed tuberculosis and old scarring to the bronchus with atrophy of the mucosa that appeared to be secondary to metallic foreign body.

Private medical records include a January 2011 report from R.O.G., M.D., which provided diagnoses of emphysema with a restrictive component from a right lobectomy, asthma, and thickening of pleura from chest trauma during the Korea War with right upper lobectomy.  It was noted the Veteran was disabled from extreme shortness of breath from multiple pulmonary problems including COPD, right upper lobectomy from a Korean War injury, and sleep apnea with suspect pulmonary hypertension.  Diagnoses of emphysema and COPD were also provided by Dr. R.O.G. in 2009, and appear to relate the Veteran's extreme shortness of breath to multiple pulmonary problems associated with chest trauma sustained during the Korean War or to a gunshot wound incurred in Korea in 1948. 

A September 2009 statement from R.S., M.D., reiterated the findings reported by Dr. R.O.G.  In a June 2007 statement Dr. R.O.G. reported the Veteran had COPD and that he had pleural thickening and pleural disease mostly from a gunshot wound sustained in Korea in 1948, but that had never had tuberculosis or asbestos exposure.  An April 2006 statement from Dr. R.O.G. noted the Veteran had calcified pleura thickening that was the result of shrapnel in the right chest from a Korean War injury.  It was noted that pulmonary function testing at that time showed a severe restrictive impairment.  

VA has a duty to assist the veteran which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  VA regulations provide, in essence, that consideration is required when a change of diagnosis is made to determine whether there has been an actual change in conditions and not merely a difference in thoroughness of the examination or use of descriptive terms.  See 38 C.F.R. § 4.13 (2012).  In light of the inconsistent medical evidence of record, the Board finds an additional VA examination, by an appropriate medical specialist, is required.  

The issue of service connection for residuals of a shrapnel wound to the lung is also remanded to the RO as this issue is potentially inextricably intertwined with the increased rating issue on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Updated treatment records pertaining to the issue on appeal should be obtained and added to the claims file.

2.  The RO should appropriately develop the claim of service connection for residuals of a shrapnel injury to the lung, including obtaining all relevant treatment records, in addition to the development requested below.

3.  Following completion of the above, schedule the Veteran for an additional VA examination, by an appropriate physician, to determine the nature and extent of his service-connected inactive pulmonary tuberculosis with COPD and to determine the etiology, extent and severity of the claimed residuals of a shrapnel wound to the lung.  All indicated tests and studies are to be performed.  

The physician must identify all manifest symptoms attributable to the Veteran's service-connected inactive pulmonary tuberculosis with COPD since May 26, 2005, and distinguish all symptoms otherwise attributable to the nonservice-connected residuals of thoracotomy with lobectomy (claimed as residuals of a shrapnel wound to the lung).  The provided opinions must be reconciled with the other evidence of record for an adequate determination, including the March 2006 PFTs, private hospital records dated in December 2006 with right ventricular hypertrophy on echocardiogram and an impression of acute respiratory failure, and the January 2011 diagnoses of emphysema and suspect pulmonary hypertension.

Following review of the claims file, examination of the Veteran and consideration of history obtained at the examination, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified residuals of a shrapnel injury to the lung are of service onset or otherwise related thereto.

The physician must identify his/her training and acquired expertise received in pulmonary medicine and note in the report that the claims file was reviewed.  Findings should be provided based on the results of examination, the credible lay evidence of symptom manifestation, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Next, the RO should adjudicate the claim for service connection for residuals of a shrapnel injury to the lung.  Appropriate notice of the decision, to include appellate rights, should be sent to the Veteran and his representative.

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


